TENNESSEE DIVISION OF WORKERS’ COMPENSATION
                     WORKERS’ COMPENSATION APPEALS BOARD


Employee: Sarah Brees                              )       Docket No. 2014-06-0072
                                                   )
Employer: Escape Day Spa & Salon                   )       State File No. 74650-2014


In accordance with Rule 0800-02-22-.02(6), please find attached the Workers’
Compensation Appeals Board’s Opinion Reversing and Remanding Interlocutory Order
of Court of Workers’ Compensation Claims in the referenced case.

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Opinion Reversing and Remanding
Interlocutory Order of Court of Workers’ Compensation Claims was sent to the
following recipients by the following methods of service on this the 12th day of March,
2015.
 Name                  Certified   First Class   Via   Fax      Via     Email Address
                       Mail        Mail          Fax   Number   Email

 Sarah Brees                                                      X     sarahgbrees@gmail.com
 Vanessa Hall                                                     X     vrhall@travelers.com
 Joshua Davis Baker,                                              X     Via Electronic Mail
 Judge
 Kenneth M. Switzer,                                              X     Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                              X     Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims




Jeanette Baird
Deputy Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-0064
Electronic Mail: Jeanette.Baird@tn.gov
                                                                             FILED
                                                                             !\larch 12, 2015

                                                                            TENNESSEE
                                                                       WORKERS ' COl\ lPE NSATION
                                                                          APPEALS BOARD

                                                                             Time: 10:16 Al\I




           TENNESSEE DIVISION OF WORKERS' COMPENSATION
              WORKERS' COMPENSATION APPEALS BOARD


Employee: Sarah Brees                    )       Docket No. 2014-06-0072
                                         )
Employer: Spa Ventures, LLC d/b/a        )       State File No. 74650-2014
Escape Day Spa & Ventures                )
                                         )
Appeal from the Court of Workers'        )
Compensation Claims                      )
Joshua Davis Baker, Judge                )




                  Reversed and Remanded - Filed March 12, 2015


             OPINION REVERSING AND REMANDING
  INTERLOCUTORY ORDER OF COURT OF WORKERS' COMPENSATION
                          CLAIMS

This interlocutory appeal involves an employee who alleges to have suffered a
compensable cumulative trauma or repetitive motion injury to her right wrist. After
providing a panel of physicians and initial medical care, the employer denied
compensability on the basis there was no medical evidence of an injury that meets the
statutory standard for a cumulative trauma or repetitive motion injury. The court of
workers' compensation claims awarded medical and temporary disability benefits,
finding that the employee's testimony, coupled with the opinion of the employee's
physician that the employee's tendonitis "is more likely caused by her employment," was
sufficient to establish causation. The court of workers' compensation claims found there
was no causation opinion from the authorized treating physician to which the statutory
presumption of correctness applied. The employer has appealed. Having carefully
reviewed the record, we reverse the decision of the court of workers' compensation
claims and remand the case to the trial court.


                                             1
Judge David F. Hensley delivered the opinion of the Appeals Board, in which Judge
Marshall L. Davidson, III, and Judge Timothy W. Conner, joined.

Vanessa Hall, Franklin, Tennessee, for the employer-appellant, Spa Ventures, LLC d/b/a
Escape Day Spa & Salon

Sarah Brees, Nashville, Tennessee, employee-appellee, pro se

                                 Factual and Procedural Background

       Sarah Brees ("Employee") is a 41 year-old resident of Nashville, Tennessee. She
has worked as a massage therapist for thirteen years. She began working for Spa
Ventures, LLC d/b/a Escape Day Spa & Salon ("Employer") as a massage therapist six
and one-half years before her claimed injury. She described her work as involving
"intense, rigorous massage, sports deep tissue on people like the linebackers of the
Tennessee Titans." On September 12, 2014, she presented to a walk-in medical clinic,
Care Spot, with complaints of left wrist pain that she described as occurring "all of a
sudden." 1 She was advised by a physician's assistant that she had an overuse injury; that
she should rest her wrist and apply ice on and off in 15 minute intervals several times a
day; and that she should wear a wrist brace as needed for pain. She was instructed to stop
working and to follow up with an orthopedic physician if her pain persisted over seven
days.

        Employee timely notified Employer of her injury, and she requested that her injury
be reported to workers' compensation. Employer provided a panel of physicians to
Employee from which she selected Dr. Jane Siegel of Tennessee Orthopedic Alliance to
be her authorized treating physician. Employee's initial visit with Dr. Siegel occurred on
September 29, 2014. Dr. Siegel examined Employee and reviewed x-rays. She
concluded that Employee possibly had a triangular fibrocartilage injury. Dr. Siegel
recommended that Employee undergo an MRI study of her right wrist; that she continue
to use her wrist brace; and that she not use her right hand at work. Employee was asked
to return to Dr. Siegel following the MRI study.

       The MRI study was completed on October 3, 2014, and Employee returned to Dr.
Siegel on October 15, 2014. The report of the visit notes that the MRI "does not show
any [triangular fibrocartilage] injury or inflammation .... " Dr. Siegel noted that "[m]ost
of the abnormality was read out as cystic changes in multiple carpal bones indicative of
possibly some prior trauma." Dr. Siegel recommended that Employee continue to rest
her wrist in the splint and that she start physical therapy. Dr. Siegel continued
Employee's restriction against using her right hand at work.

1
 Describing "left wrist pain" in the medical clinic's record appears to be an error of the medical provider as the
parties do not dispute that Employee's claim involves her right wrist.

                                                           2
       On October 16, 2014, Employer sent a letter to Dr. Siegel inquiring about the
doctor's diagnosis and advising that "[y]our medical opinion is essential to help
determine whether Ms. Brees' claim should be accepted as compensable." Dr. Siegel did
not answer the questions as presented in the letter, but she handwrote a response at the
bottom of the letter with her signature. The letter, with Dr. Siegel's handwritten
response, is set out below.

                     DEAR Ji11ho Siegol, M.D.,
                     I am currently mana!)ing ·the Worl' !hon nol OOl'llldering
                     1111 Cl!llJI H   IA; oppoi!!d lq 11pcculll'lloll.•                   .
                     furthormoro    )'Qtlt ~ qiinlon Is needed to dei.?fmkle 11 Ma. Brae9' cumn cio11nosle •nd medk>al
                     ltelllmenl •erisos pltmell!y aut of and l'l lhe cour96 and 500&MI of ~o~L· The reqii!.-ment "8!1.sef
                                        or
                     prJm:uily oot is &ali66od wlran lhll empjQymmll_oled mote Olen 50% l1 causlllQ Ille 111/ury When
                     all poslilblll c;aU$O$ arc CONldered.
                     ~ proy!de )'Otll' ~art madtcel oplnloo, lo o «1MOl11fblcl dogroo of rncdk:lll OGn.intY.1 & lo wholher.
                     Ma. Brees· dlagnoalt and the need for lru91m ont arisoa J>llll14u!ly olJt of •r>d I~ !lin.CCU IU &rid scope of
                     ~ymentwllh Spa Ve!1Uero:
                                             . YES                   NO
                     II~ drded YEs, plOOGe trpportlon Ille pen:an1J19ec of f1ll ~5 and need for b'e11trnent ea fOIQWa!
                     _ _ _%                          Piu-exlstlng per.ionellmedical condllion1 unrelalecl lo emplOYment:

                     _ _ _%                          This dated lrijury end employmentv.fdl Spa Vet111{1'H

                     _    _,__%                      Olllellaclore: pleaae epedfy: - - - - - - - - -




       On October 20, 2014, Employer submitted a Notice of Denial of Claim for
Compensation terminating Employee's benefits. Employer stated the following as its
basis for denial of compensation: "No medical evidence of injury; not major contributing
cause; no injury per statutory definition; right to reserve."

       Employee returned to Dr. Siegel on November 12, 2014, using her private health
insurance to pay for the expense of the treatment. On November 13, 2014, Dr. Siegel
completed a form indicating that Employee's diagnosis was wrist tenosynovitis; that
Employee's first date of disability was September 12, 2014; that the doctor had not

                                                                          3
released Employee to return to work; and that Employee's next appointment date had not
been scheduled.

        Employee testified that after "resting my right wrist for quite a long time and not
seeing that much improvement, I sought another opinion, and it was through - and it was
on the list of the people - doctors that was given to me by [Employer]." Employee
arranged to be seen by Dr. Paul Abbey, and she again used her private insurance to pay
for the expense of the treatment.

       Employee was initially seen by Dr. Abbey on December 12, 2014, with a chief
complaint of chronic right wrist discomfort. The report of the visit states that Employee
"noted for the last couple of months progressive dorsal ulnar discomfort. No particular
injury is noted. Patient is massage therapist. She has noted some improvement with
splinting." Dr. Abbey's assessment was "tenosynovitis, hand/wrist." After examining
Employee, Dr. Abbey elected to inject Employee's wrist, initially injecting Marcaine,
which Employee reported to dramatically relieve her symptoms, followed with a Depo-
Medrol injection. Employee was requested to "follow up if not improved within 2-3
weeks," and Dr. Abbey included in the report of the initial visit on December 12, 2014,
that Employee's "tendonitis is more likely caused by her present employment."

        Employee returned to Dr. Abbey on January 21, 2015, and she reported that she
had returned to work and that her wrist started to bother her again. The report of
Employee's January 21, 2015 visit stated that although Employee returned for another
injection, "I think [she] would best be suited to hold off doing so, for the time being. We
will cut back on activities, add a steroid Dosepak and compound cream for 2 weeks and
then let her resume her activities if her symptoms worsen follow[-]up for further
injection."

        Following the hearing, the trial court filed an Expedited Hearing Order on
February 10, 2015, finding that Employee has tenosynovitis and that the injury arose
primarily out of and in the course and scope of her employment. The trial court also
found that Dr. Abbey opined, within a reasonable degree of medical certainty, that
Employee's work as a massage therapist caused her tenosynovitis. The trial court found
that Dr. Siegel did not provide an opinion regarding the causal relationship between
Employee's symptoms and her work activities; that the medical treatment provided by
Drs. Siegel and Abbey was reasonable and necessary for the treatment of Employee's
work-related condition; that Employer is responsible for the expenses of Employee's
treatment with Drs. Siegel and Abbey; that Dr. Siegel took Employee completely off
work for the period from September 12 through November 12, 2014; and that Employee
is entitled to temporary disability benefits for the period September 12, 2014, through
November 12, 2014, at Employee's weekly compensation rate of $633.87, for a total of
$5,614.28. Employer timely filed an Expedited Hearing Notice of Appeal on February
18, 2015.

                                            4
                                  Standard of Review

       The standard of review applicable in reviewing a trial court's decision is
statutorily mandated and limited in scope. Specifically, "[t]here shall be a presumption
that the findings and conclusions of the workers' compensation judge are correct, unless
the preponderance of the evidence is otherwise." Tenn. Code Ann. § 50-6-239(c)(7)
(2014). The trial court's decision must be upheld unless "the rights of the party seeking
review have been prejudiced because findings, inferences, conclusions, or decisions of a
workers' compensation judge:

       (A)  Violate constitutional or statutory provisions;
       (B) Exceed the statutory authority of the workers' compensation judge;
       (C) Do not comply with lawful procedure;
       (D) Are arbitrary, capricious, characterized by abuse of discretion, or
           clearly unwarranted exercise of discretion; or
       (E) Are not supported by evidence that is both substantial and material in the
           light of the entire record.

Tenn. Code Ann. § 50-6-217(a)(2) (2014). Like other courts applying the standard
embodied in section 50-6-217(a)(2), we will not disturb the decision of the trial court
absent the limited circumstances identified in the statute.

                                        Analysis

      Employer raises three issues in this interlocutory appeal:

(1) Whether the trial court erred in finding that Dr. Siegel did not express a causation
opm10n;

(2) Whether the trial court erred in finding Dr. Abbey's causation opinion sufficient to
establish Employee's tenosynovitis as a compensable cumulative trauma or repetitive
motion condition as defined in Tennessee Code Annotated section 50-6-102(13); and if
this finding was not in error, whether Dr. Abbey's causation opinion overcomes the
statutory presumption of correctness applicable to Dr. Siegel's causation opinion; and

(3) Whether the trial court erred in awarding temporary disability benefits for the period
of September 12, 2014, through November 12, 2014.

                       A. Whether Dr. Siegel expressed a causation opinion

       Tennessee Code Annotated section 50-6-102(13) defines "[i]njury" and "personal
injury" to mean "an injury by accident, a mental injury, occupational disease including
diseases of the heart, lung and hypertension, or cumulative trauma conditions including

                                            5
hearing loss, carpal tunnel syndrome or any other repetitive motion conditions, arising
primarily out of and in the course and scope of employment, that causes death,
disablement or the need for medical treatment of the employee . . . . " An injury is
accidental "only if the injury is caused by a specific incident or set of incidents, arising
primarily out of and in the course and scope of employment, and is identifiable by time
and place of occurrence .... " Tenn. Code Ann. § 50-6-102(13)(A). "An injury 'arises
primarily out of and in the course and scope of employment' only if it has been shown by
a preponderance of the evidence that the employment contributed more than fifty percent
(50%) in causing the injury, considering all causes." Tenn. Code Ann. § 50-6-
102(13)(B). "An injury causes death, disablement or the need for medical treatment only
if it has been shown to a reasonable degree of medical certainty that it contributed more
than fifty percent (50%) in causing the death, disablement or need for medical treatment,
considering all causes." Tenn. Code Ann. § 50-6-102(13)(C). "'Shown to a reasonable
degree of medical certainty' means that, in the opinion of the physician, it is more likely
than not considering all causes, as opposed to speculation or possibility." Tenn. Code
Ann. § 50-6-102(13)(0).

        In the instant case, the trial court determined that Employee sustained a
cumulative trauma or repetitive motion injury "through the overuse of her right hand and
wrist in the course and scope of her employment." The trial court found that Dr. Siegel,
the authorized treating physician selected by Employee from a panel, "did not provide an
opinion regarding the causal relationship between [Employee's] symptoms and her work
activities." Finding Employee to be a credible witness, the trial court concluded that
Employee's testimony "proves by a preponderance of the evidence that her employment
primarily caused her symptoms." Additionally, the trial court determined that the
statement in Dr. Abbey's report that Employee's tendonitis "is more likely caused by her
present employment" satisfies the requirement that the medical evidence show, within a
reasonable degree of medical certainty, that "'a specific incident or set of incidents'
caused the cumulative trauma condition of tenosynovitis." Accordingly, as stated by the
trial court, "the Court finds that Dr. Abbey's opinion establishes a causal relationship
between [Employee's] work and her injury."

       Dr. Siegel was asked in the October 16, 2014 letter from Employer to provide her
diagnosis and to provide her medical opinion "to help determine whether [Employee's]
claim should be accepted as compensable." She was asked to state her medical opinion
"with a reasonable degree of medical certainty," which was presented in the letter "under
the 2013 Workers' Compensation Reform Act as 'more likely than not considering all
causes as opposed to speculation."' The letter advised that the doctor's opinion was
needed "to determine if [Employee's] current diagnosis and medical treatment 'arises
primarily out of and in the course and scope of employment."' The letter stated that the
requirement "arises primarily out of' is satisfied "when the employment contributed
more than 50% in causing the injury when all possible causes are considered." The letter
asked Dr. Siegel to "[p ]lease provide your expert medical opinion, to a reasonable degree

                                             6
of medical certainty, as to whether [Employee's] diagnosis and the need for treatment
arises primarily out of and in the course and scope of employment with Spa Ventures."

        Rather than circle either of the provided answers, "YES" or "NO," Dr. Siegel
answered the question by writing that it is "[i]mpossible to say as there is no 'injury."'
(Emphasis added). The doctor wrote that Employee's wrist pain is "of unknown
etiology," adding that "[i]f inflammatory cause is multifactorial - without a specific
injury I cannot pinpoint the cause. " 2 While Dr. Siegel did not include in her handwritten
response the precise terms in section 50-6-102( 13 ), the doctor expressed her opinion that
there was no "injury;" that Employee's pain was "of unknown etiology;" and that without
a specific injury she could not pinpoint the cause. The trial court misquoted Dr. Siegel to
state that it is "[i]mpossible to say there is 'no injury,"' which has a decidedly different
meaning that what Dr. Siegel actually wrote. While Dr. Siegel could have been more
direct in addressing whether, considering all causes, Employee's work contributed more
than fifty percent (50%) to her tenosynovitis, we respectfully disagree with the trial
court's determination that Dr. Siegel did not render a causation opinion. While it is
unclear whether Dr. Siegel wrote that "if inflammatory cause is multifactorial," or "all
inflammatory cause is multifactorial," Dr. Siegel's response clearly opined that multiple
factors may be involved with Employee's inflammation, and that "there is no 'injury."'

              B. Whether Dr. Abbey's causation opinion rebutted the presumption of
                 correctness applicable to Dr. Siegel's causation opinion

        A trial court generally has the discretion to choose which expert to accredit when
there is a conflict of expert opinions. Kellerman v. Food Lion, Inc., 929 S.W.2d 333, 335
(Tenn. 1996); Johnson v. Midwesco, Inc., 801 S.W.2d 804, 806 (Tenn. 1990). See also
Hinson v. Wal-Mart Stores, Inc., 654 S.W.2d 675, 676-77 (Tenn. 1983). In evaluating
conflicting expert testimony, a trial court may consider, among other things, "the
qualifications of the experts, the circumstances of their examination, the information
available to them, and the evaluation of the importance of that information through other
experts." Orman v. Williams Sonoma, Inc., 803 S.W.2d 672, 676 (Tenn. 1991).

        In this case, neither doctor testified by deposition or otherwise. The parties
stipulated to the admissibility of the doctors' records for purposes of the expedited
hearing. Neither the medical records nor the choice of physician form, also introduced by
stipulation, provides any information concerning the qualifications of Drs. Siegel and
Abbey beyond the fact that they practice with Tennessee Orthopaedic Alliance and
Premier Orthopaedics & Sports Medicine, PLC, respectively. Both doctors were selected
by Employee, and both doctors were included on the panel of physicians provided by
Employer. Dr. Siegel was selected as Employee's authorized treating physician m

2
 It is unclear from the doctor's handwriting whether she wrote, "If inflammatory cause is multifactorial ... "or
whether she wrote, "All inflammatory cause is multifactorial .... "

                                                         7
accordance with Tennessee Code Annotated section 50-6-204(a)(3). "The opinion of the
treating physician, selected by the employee from the employer's designated panel of
physicians pursuant to § 50-6-204(a)(3), shall be presumed correct on the issue of
causation but this presumption shall be rebuttable by a preponderance of the evidence."
Tenn. Code Ann.§ 50-6-102(13)(E).

        Determining whether the preponderance of the evidence rebuts the statutory
presumption in section 50-6-102(13 )(E) requires that we weigh in depth the factual
findings and conclusions of the trial court. See Humphrey v. David Witherspoon, Inc.,
734 S.W.2d 315 (Tenn. 1987). The trial court's findings and conclusions in this case are
based on the testimony of Employee and the medical documentation. Although we give
considerable deference to the trial court in assessing the credibility of witnesses who
testify in person, id., or telephonically, Kelly v. Kelly, 445 S.W.3d 685 (Tenn. 2014), the
trial court occupies no better position than this Appeals Board in reviewing and
interpreting documentary evidence. See Krick v. City ofLawrenceburg, 945 S.W.2d 709,
712 (Tenn. 1997); Umanzor v. Zurich Am. Ins. Co., No. W2012-02568-WC-R3-WC,
2014 Tenn. LEXIS 277, n. 3 (Tenn. Workers' Comp. Panel Apr. 10, 2014). We may
draw our own conclusions about the weight and credibility of expert medical opinions
that are contained in documentary evidence. See Foreman v. Automatic Sys., Inc., 272
S.W.3d 560, 571 (Tenn. 2008).

       Guided by the foregoing principles, we note that Dr. Siegel saw Employee on two
occasions and prescribed and reviewed x-rays and an MRI study before responding to
Employer's written inquiry concerning causation. She noted that "[m]ost of the
abnormality [in the MRI study] was read out as cystic changes in multiple carpal bones
indicative of possibly some prior trauma," but she also noted "something like this could
also be seen with some chronic inflammation." Dr. Siegel prescribed physical therapy,
and she treated Employee on a third occasion following Employer's denial of Employee's
claim.

         In contrast, the report of Employee's initial visit with Dr. Abbey indicates that
Employee did not come with "any accompanying studies." However, Employee testified
that she "gave [Dr. Abbey] the same exact MRI that Dr. Jane Siegel had .... " At the
initial examination, Dr. Abbey recorded that "patient is noted for the last couple of
months progressive dorsal ulnar discomfort." The report states that "[n]o particular
injury is noted." Dr. Abbey did note, however, that Employee "is a massage therapist."
Dr. Abbey administered a steroid injection at the initial visit, and in the report of the
initial visit under the heading "Instructions," he stated that Employee's "tendonitis is
more likely caused by her present employment." While this statement in the initial report
may be interpreted as indicating that Employee's work "contributed more than fifty
percent (50%) in causing the injury," Dr. Abbey's opinion in no manner suggests that the
doctor "considered all causes." Employee followed up with Dr. Abbey on January 21,
2015, due to her wrist starting to bother her again when she resumed work. Dr. Abbey

                                             8
further treated Employee at that time, but he did not address causation in the report of the
January 21, 2015 visit.

       The trial court's determination on causation was not based upon a finding that one
of the physicians was more credible than the other; rather, it was based upon a
determination that Dr. Siegel did not provide a causation opinion and that she believed it
was "[i]mpossible to say there is 'no injury,"' rather than what Dr. Siegel actually wrote,
which is that it was "[i]mpossible to say as there is no 'injury."' (Emphasis added).
Having determined that Dr. Siegel provided a causation opinion that is entitled to a
presumption of correctness in accordance with Tennessee Code Annotated section 50-6-
102(13)(E), we further find that Dr. Abbey's causation opinion does not rebut Dr.
Siegel's opinion by a preponderance of the evidence. Thus, Employee failed to meet her
burden of establishing causation by a preponderance of the evidence, which is a
necessary element of her prima facie case. Having determined that Employee did not
establish causation, Employer's third issue concerning temporary disability benefits is
pretermitted.

                                       Conclusion

        Having reviewed the trial court's decision with the "presumption that the findings
and conclusions of the workers' compensation judge are correct, unless the
preponderance of the evidence is otherwise," Tenn. Code Ann. § 50-6-239(c)(7), we
conclude that the preponderance of the evidence is that Dr. Siegel provided an opinion
that there was no specific "injury;" that Employee's symptoms were of "unknown
etiology;" and that Employee's condition was "multifactorial." Thus, the preponderance
of the evidence falls short of establishing the statutory requirement that Employee's work
activities be the "primary" cause of her condition, "considering all causes." Dr. Siegel's
opinion that there is no "injury" that is the primary cause of Employee's condition is
entitled to a presumption of correctness, and we find that Dr. Abbey's opinion does not
rebut Dr. Siegel's opinion by a preponderance of the evidence. Finding that the rights of
the parties have been prejudiced because the trial court's conclusion on the causation
issue is contrary to the statutory provisions of Tennessee Code Annotated section 50-6-
102(13), the trial court's determination is reversed and the case is remanded to the trial
court in accordance with Tennessee Code Annotated section 50-6-217(a)(l)(A).




                                                 ~
                                                 Workers' Compensation Appeals Board




                                             9